HAMLEY, Circuit Judge
(concurring):
I would have been willing to hold that the complaint sufficiently individualizes the direct way in which members of plaintiff Union, being State employees, are adversely affected by the challenged regulation and rules, to confer standing upon the Union to maintain this action, having in view the teaching of Sierra Club v. Morton, Secretary of the Interi- *227or, 405 U.S. 727, 92 S.Ct. 1361, 31 L.Ed. 2d 636 (April 19, 1972). About all that was lacking were the names of the members who were so affected, and this could have been supplied through pretrial discovery.
But the order under review does not dismiss the action, it merely denies a motion for a preliminary injunction. The action is still viable. Plaintiff Union may seek in the district court to amend its complaint by a motion under Rule 15, Federal Rules of Civil Procedure. See Sierra Club, supra, page 735, 92 S.Ct. 1366, note 8. I therefore defer to my Brothers on the question of the sufficiency of the complaint to establish standing. In my view, if the complaint is adequately amended in this regard the single district judge will have to give way to a statutory three-judge court insofar as further district court proceedings are concerned. See 28 U.S.C. §§ 2281, 2284; Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U.S. 713, 715, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962).